DETAILED ACTION
In Applicant’s Response filed 1/5/22, Applicant amended claim 18. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 1/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no 10537358 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments filed 1/5/22 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claim 18 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the rejection of claims 1-20 on the ground of non-statutory double patenting, Applicant’s terminal disclaimer filed 1/5/22 has been received and fully considered. The terminal disclaimer is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

Allowable Subject Matter
 Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claims 1 and 18 could either not be found or was not suggested in the prior art of record.
With respect to independent claim 1, the subject matter not found was a drape comprising a first drape portion and a pocket coupled to a distal portion of the first drape portion wherein the pocket includes a flexible membrane positionable between an output of a manipulator and an input of a surgical instrument mountable to the manipulator, in combination with the other elements in the claims. 
With respect to independent claim 18, the subject matter not found was a method of draping a surgical system including the steps of draping a manipulator with a pocket of a drape and positioning a flexible membrane of the pocket between an output of the manipulator and an input of a surgical instrument mountable to the manipulator, in combination with the other elements in the claims.
The closest prior art of record is the device disclosed in Jennrich et al (US 5662581) wherein a first and second drape portion are coupled to one another and the second drape portion includes a plurality of pockets. In Jennrich, however, the pockets do not each include a flexible membrane positionable between an output of a manipulator and an input of a surgical instrument mountable to the manipulator. Therefore, the subject matter of claims 1 and 18 is not found in Jennrich et al. 

Claims 19-20 are allowed in so much as they depend from claim 18 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786